United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF THE ARMY,
INSTALLATION MANAGEMENT
COMMAND, Fort Bliss, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1971
Issued: July 2, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 20, 2014 appellant filed a timely appeal from a December 18, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish pelvic
nerve/dysesthesia/lumbar conditions in the performance of duty.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence to the record following OWCP’s December 18,
2013 decision. The Board’s jurisdiction is limited to a review of evidence which was before OWCP at the time of
its final review. 20 C.F.R. § 501(c).

FACTUAL HISTORY
Appellant, a 53-year-old security guard and police officer, filed a Form CA-2
occupational disease claim for benefits on April 30, 2012, alleging that she experienced tingling
in her pelvic area and a pinched nerve sensation near her thigh bone which was causing a twitch
radiating down her legs. She stopped work on April 12, 2012 and returned to work on
April 30, 2012.
In support of her claim, appellant submitted a May 9, 2012 return to work note signed by
a registered nurse and a May 11, 2012 report from Dr. Onyemas Amakiri, an osteopathic
physician specializing in internal medicine. Dr. Amakiri noted that appellant was seen for “jerky
movements.” He stated his diagnoses as abdominal pain, involuntary movements, restless leg
syndrome, and uric acid nephroisthiosis.
On June 12, 2012 OWCP advised appellant that the evidence of record was insufficient to
establish her claim. Appellant was advised that she should complete the attached questionnaire
and also submit a rationalized medical report from her treating physician explaining how her
employment activities caused her diagnosed condition.
By decision dated July 18, 2012, OWCP denied appellant’s claim finding that she did not
establish a pelvic nerve/dysesthesia/lumbar condition in the performance of duty. It also found
that she failed to establish fact of injury because she had not established that the employment
events occurred as alleged.
On July 23, 2012 appellant requested reconsideration.
Appellant submitted statements dated July 23 and 26, 2012 in which she further
explained her claim. In the July 23, 2012 statement, she alleged that she had been involved in a
work-related incident on January 6, 2004 while she was on patrol duty and she fell over a
railroad tie. Appellant related that due to the prior incident she sustained injury to her left
shoulder, which required surgery, and injury to her right knee and foot. She explained that she
had recurring symptoms of twitching in her feet since that time. In her July 26, 2012 statement,
appellant further alleged that since the January 6, 2004 injury her job duties required a lot of
standing while conducting traffic control and checking identification at access control points.
She noted that she was required to wear a bullet proof vest and gun belt with accessories which
placed pressure on her waist and caused nerve damage. Appellant alleged that she was suffering
nerve damage in her pelvic area from a work-related injury.
By decision dated August 28, 2012, OWCP modified the July 18, 2012 decision to find
that appellant had established fact of injury. However, it denied her claim, finding that she failed
to submit medical evidence sufficient to establish that she sustained her claimed pelvic
nerve/dysesthesia/lumbar conditions in the performance of duty.
By letter dated July 29, 2013, appellant requested reconsideration based on new unsigned
evidence noting she was seen by a Dr. Steven P. Glusman, a specialist in neurosurgery, including
a report containing a magnetic resonance imaging (MRI) scan of her lumbar spine.

2

An unsigned report which noted that appellant had been seen by Dr. Glusman dated
May 14, 2012, received by OWCP on July 31, 2013, found that she was experiencing
dysesthesias, a twitching sensation in her legs which typically occurred when a patient is lying or
sitting down for long periods of time. Dr. Glusman stated that she used to be a police office and
had to wear a police duty belt for prolonged periods of time; the belt held a nine-millimeter
pistol, a flashlight, ammunition, magazines, etc. He opined that appellant had possible lumbar
myelopathy or polyradiculopathy, with restless leg syndrome. Dr. Glusman referred her for an
MRI scan of the lumbar spine in addition to nerve conduction and electromyelogram (EMG)
studies of both lower extremities.
In an unsigned July 31, 2012 report, which noted that Dr. Glusman had seen appellant,
the results of her EMG study were reviewed. Dr. Glusman stated that she probably had partial
lumbosacral plexopathy. He advised that appellant had denervation potentials in the iliopsoas on
the femoral nerve and at levels L1-3. Dr. Glusman stated that she also had fibrillation potentials
in the gluteus medius on the superior gluteal nerve and at the L5-S1 nerve root levels.
In an August 10, 2012 report, received by OWCP on July 31, 2013, Dr. William M.
Boushka, a specialist in diagnostic radiology, indicated that appellant underwent an MRI scan of
the lumbar spine which showed a small left foraminal annular tear without stenosis. He opined
that this could be a source of significant discogenic pain. In a March 7, 2013 report,
Dr. Glusman recommended that appellant be referred to neurosurgery for her torn disc at L4-5.
In its December 18, 2013 decision, OWCP found that appellant had submitted reports
from Dr. Boushka dated March 7, May 14, and July 31, 2013 which diagnosed several
conditions, including lumbago; i.e., a lumbar disorder, but did not offer a medical explanation as
to how these conditions are related to any specific work activities. It denied modification of the
August 28, 2012 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.4 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
3

Id.

4

See S.P., 59 ECAB 184 (2007).

5

Victor Woodhams, 41 ECAB 345 (1989).

3

statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6
In the case of William A. Couch,7 the Board held that, when adjudicating a claim, OWCP
is obligated to consider all evidence properly submitted by a claimant and received by OWCP
before the final decision is issued.
ANALYSIS
The Board has duly considered the matter and notes that in the case of William A.
Couch, the Board held that, when adjudicating a claim, OWCP is obligated to consider all
evidence properly submitted by a claimant and received by OWCP before the final decision is
issued. While OWCP is not required to list every piece of evidence submitted to the record, the
record is clear that the documents which appellant submitted in support of her July 29, 2013
request for reconsideration were not properly or fully reviewed by OWCP in its December 18,
2013 decision. It erroneously stated that it received and reviewed reports from Dr. Boushka,
when in fact the reports it cited in its decision appear to be submitted by a Dr. Glusman.9
Dr. Boushka’s August 10, 2012 MRI scan report, which appellant referenced in her July 29,
2013 reconsideration request, contained a finding of a torn annular tear in the lumbar spine. This
report, however, was not mentioned or considered by OWCP in its December 18, 2013 decision.
In the March 7, 2013 report, it was recommended that appellant be referred to neurosurgery for
her torn disc at L4-5. OWCP, however, did not discuss or consider this report.
8

OWCP, in its December 18, 2013 decision, did not adequately or thoroughly review all of
the medical evidence. Its regulations require that a decision contain findings of fact and a
statement of reasons.10 The inaccurate and incomplete adjudication of the medical evidence in

6

Mary J. Briggs, 37 ECAB 578 (1986); Ausberto Guzman, 25 ECAB 362 (1974).

7

41 ECAB 548 (1990).

8

Id.

9

The actual dates of these reports were May 14 and July 31, 2012 and March 7, 2013.

10

20 C.F.R. § 10.126.

4

the December 18, 2013 decision does not satisfy its obligation to provide a decision with
appropriate findings and clear analysis.11
For this reason, the case will be remanded to OWCP to require it to properly consider
appellant’s request for reconsideration and all the evidence submitted prior to the issuance of the
December 18, 2013 decision. Following further development as it deems necessary, it shall issue
an appropriate decision on the merits.
CONCLUSION
The Board finds that the case is not in posture for decision. The decision dated
December 18, 2013 is set aside and the case is remanded for further development consistent with
this opinion.
ORDER
IT IS HEREBY ORDERED THAT the December 18, 2013 decision of the Office of
Workers’ Compensation Programs be set aside and the case is remanded to OWCP for further
action consistent with this decision of the Board.
Issued: July 2, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

11

See generally Tonja R. Hiebert, 55 ECAB 706 (2004).

5

